Case 1:18-cv-00317-JB-N Document 324 Filed 04/25/21 Page 1 of 5                 PageID #: 4154




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

  WILLIAM HEATH HORNADY,                            )
  CHRISTOPHER MILLER, and                           )
  TAKENDRIC STEWART, etc.,                          )
                                                    )
                  Plaintiffs,                       )   CASE NO.: 18-cv- 317-JB-N
                                                    )
  -vs-                                              )
                                                    )
                                                    )
  OUTOKUMPU STAINLESS USA, LLC,                     )
                                                    )
                   Defendant.



                     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S
                     MOTION FOR RECONSIDERATION (DOC. 316)

              Defendant’s Motion for Reconsideration of the denial of Defendant’s Partial

 Motion for Summary Judgment (Doc. 316) should be denied for any or all of these reasons:

         1.      Because the Federal Rules of Civil Procedure do not contemplate a “Motion

 to Reconsider,” such filings, though directed to interlocutory orders, are generally

 processed as if filed under Rules 59 or 60, which deal with relief from final judgments or

 orders. Defendant’s motion was filed April 9, 2021 and seeks relief from an order entered

 February 24, 2021. Despite any confusion about Motions to Reconsider, it is clear that

 such motions, addressing an interlocutory order, must be filed within 28 days of the entry

 of the order, per Rule 59(e). The Defendant’s Motion to Reconsider that order is untimely

 and should be denied on that basis.

         2.      In this civil action the Court has already set out its approach to motions to




                                                1
Case 1:18-cv-00317-JB-N Document 324 Filed 04/25/21 Page 2 of 5                 PageID #: 4155




 reconsider. (Doc. 292, PageID 3666). In the interest of saving paper and electrons we will

 not set out the text of the Court’s February 24, 2021 Order here, since it is already part of

 the record. Those same standards require denial of Defendant’s present Motion.

        3.     Even on the merits, Defendant’s Motion adds absolutely nothing new, and

 more precisely, nothing warranting revisiting the Court’s prior Order.           Defendant’s

 Motion is just a rehash of entirely inadequate arguments made by Defendant’s prior counsel

 which were responded to by plaintiffs and rejected by the Court. Several of the cases

 Defendant cites have already been discussed in the briefs the Court already considered.

 Defendant has added a couple of additional citations it had not previously included. If

 anything, the additional citations further support the rationale for the Court’s Order.

              The January 7, 2020 DOL Opinion Letter, 2020 WL 122922, deals with a

        $3,000 bonus earned over a ten-week period. The Opinion Letter says it is to be

        allocated equally because each week counts equally to fulfill the criteria for the

        bonus. The result is that for weeks in which an employee works overtime an

        additional $300 is included in calculating regular rate of pay before and then

        overtime pay is calculated. Id. at n.1. Nothing in the Opinion Letter says anything

        that would make OTK’s bonuses lawful under the FLSA.

              Defendant is accurate in saying that a class action was not certified in Castillo

        v. Bank of America, N.A., 2019 WL 3818954 (C.D. Cal. July 16, 2019). Here, of

        course, the deadline to challenge the condition certification of the collective has

        long passed. With regard to an “overtime rate” claim that involved a bonus the

        Court found that “whether defendant’s formula was unlawful” was a common


                                               2
Case 1:18-cv-00317-JB-N Document 324 Filed 04/25/21 Page 3 of 5             PageID #: 4156




      question. Id. at 9. Even in the context of its Rule 23 class analysis, the California

      District Court Judge said nothing that to suggest that Bank of America’s formula

      (or OTK’s) was lawful. The class certification denial was solely on case-specific

      analysis of individualized issue predominance considerations, applying the

      California law-based authority of Alvarado v. Dart Container Corp. of California,

      511 P.3d 528 (Cal. 2018). Id., at 14. Nothing in Castillo applies here.

            In the 2015 case of Vazquez v. TWC Administration, LLC, 254 F. Supp. 3d

      1220 (C.D. Cal. 2015), that California District Court Judge concluded that a fact-

      specific practice of dividing a bonus equally among workweeks was reasonable,

      while noting that the plaintiffs there had cited no contrary relevant legal authority.

      Id, at 1233. But in that case, what TWC did, (and what OTK does not do) was in

      line with regulations applicable to commissions. 29 CFR § 778.118 et. seq.

      “[S]corecard incentive compensation for the fiscal month allocation was divided

      evenly across the work weeks chronologically closest to that period.” Specifically,

      TWC apparently allocated the incentive compensation (earned from the 19 th of the

      one month to the 18th of the next) evenly across the 5 workweeks that would make

      up that 30 or 31 day period. Id., at 1229. Then, TWC actually paid overtime based

      on the re-allocated amounts. If, counter-factually, OTK took a bonus paid February

      28 and allocated it evenly to the full and partial weeks of January 1-31 (or based on

      the hours worked each week), and then paid additional overtime pay rates from that

      allocated pay, it would be in the same position as TWC. It does nothing like that.




                                            3
Case 1:18-cv-00317-JB-N Document 324 Filed 04/25/21 Page 4 of 5          PageID #: 4157




       In conclusion, Defendant’s Motion is due to be denied for all of the above stated

 reasons.



                                        Respectfully submitted,

                                        HOLSTON, VAUGHAN &
                                        ROSENTHAL, LLC.

                                        By: /s/ Ian D. Rosenthal
                                        Ian D. Rosenthal – ROSEI6905
                                        Attorney for Plaintiffs
                                        P.O. Box 195
                                        Mobile, AL 36601
                                        (251) 432-8883 (office)
                                        (251) 432-8884 (fax)
                                        Email: idr@holstonvaughan.com


                                        SIMS LAW FIRM, LLC.

                                        Patrick H. Sims – SIMSP8145
                                        Attorney for Plaintiffs
                                        P.O. Box 7112
                                        Mobile, AL 36670
                                        (251) 725-1316 (office)
                                        Email: patrick@simslawfirm.net




                                           4
Case 1:18-cv-00317-JB-N Document 324 Filed 04/25/21 Page 5 of 5               PageID #: 4158




                              CERTIFICATE OF SERVICE

        I hereby certify that I have on this the 25th day of April, 2021, electronically filed
 the foregoing with the Clerk of the Court using the CM/ECF system, which will send
 notification of such filing to the following:

                             Devin Dolive, Esq.
                             Burr & Forman, LLP
                             420 North 20th Street – Suite 3400
                             Birmingham, Alabama 32503


                                           /s/ Ian Rosenthal
                                           OF COUNSEL




                                               5
